          Case 1:20-cr-00037-UA Document 2 Filed 01/15/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           X

UNITED STATES OF AMERICA
                                                   SEALED INDICTMENT
              -   V.
                                                   20 Cr.
 SHELLY WASHINGTON,

                       Defendant.

                                          20CRIM. 37
                                     COUNT ONE
                                    (Carjacking)

     The Grand Jury charges:

     1.      On or about November 25, 2019, in the Southern

District of New York, SHELLY WASHINGTON, the defendant, with the

intent to cause death and serious bodily harm, knowingly took a

motor vehicle that had been transported, shipped, and received

in interstate and foreign commerce from the person and presence

of another ' by force and violence and by intimidation, and did

aid and abet the same, to wit, WASHINGTON participated in an

armed carjacking of a victim ("Victim-1") in the vicinity of

3091 Webster Avenue in the Bronx, New York.

          (Title 18, United States Code, Sections 2119 and 2.)

                                     COUNT TWO
                               (Robbery Conspiracy)

     The Grand Jury further charges:

     2.      On or about November 25, 2019, in the Southern

District of New York, SHELLY WASHINGTON, the defendant, and
          Case 1:20-cr-00037-UA Document 2 Filed 01/15/20 Page 2 of 5



others known and unknown, knowingly did combine, conspire,

confederate, and agree together and with each other to commit

robbery, as that term is defined in Title 18, United States

Code, Section 195l(b) (1), and would and did thereby obstruct,

delay, and affect commerce and the movement of articles and

commodities in commerce, as that term is defined in Title 18,

United States Code, Section 195l(b) (3), and did aid and abet the

same, to wit, WASHINGTON conspired to rob Victim-1 in the

vicinity of 3091 Webster Avenue in the Bronx, New York.

          (Title 18, United States Code, Sections 1951 and 2.)

                                 COUNT THREE
                                  (Robbery)

     The Grand Jury further charges:

     3.      On or about November 25, 2019, in the Southern

District of New York, SHELLY WASHINGTON, the defendant,

unlawfully and knowingly did commit robbery, as that term is

defined in Title 18, United States Code, Section 195l(b) (1), and

did thereby obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce, as that term

is defined in Title 18, United States Code, Section 195l(b) (3),

and did aid and abet the same, to wit, WASHINGTON participated

in an armed robbery of Victim-1 in the vicinity of 3091 Webster

Avenue in the Bronx, New York.

          (Title 18, United States Code, Sections 1951 and 2.)




                                       2


                          '
          Case 1:20-cr-00037-UA Document 2 Filed 01/15/20 Page 3 of 5



                                 COUNT FOUR
                             (Firearms Offense)

     The Grand Jury further charges:

     4.      On or about November 25, 2019, in the Southern

District of New York, SHELLY WASHINGTON, the defendant, during

and in relation to a crime of violence for which she may be

prosecuted in a court of the United States, namely, the

carjacking charged in Count One of this Indictment and the Hobbs

Act robbery charged in Count Three of this Indictment, knowingly

did use and carry a firearm, and in furtherance of such crime,

did possess a firearm, which was brandished, and did aid and

abet the same.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i), (ii),
                             and 2.)

                             FORFEITURE ALLEGATIONS

     5.      As a result of committing the offenses alleged in

Counts Two and Three of this Indictment, SHELLY WASHINGTON, the

defendant, shall forfeit ·to the United States, pursuant to Title

18, United States Code, Section 981(a) (1) (C) and Title 28 United

States Code, Section 2461(c), any and all property, real and

personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.




                                       3
          Case 1:20-cr-00037-UA Document 2 Filed 01/15/20 Page 4 of 5



                           Substitute Assets Provision

     6.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot    be    located     upon    the   exercise    of     due

             diligence;

             b.   has been transferred or sold to, or deposited with,

             a third person;

             c.   has   been placed beyond       the    jurisdiction of        the

             Court;

             d.   has been substantially diminished in value; or

             e.   has   been     commingled    with    other   property      which

             cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




                                            GEOFF'YS.BERMAN    ~
                                            United States Attorney




                                       4
..   Case 1:20-cr-00037-UA Document 2 Filed 01/15/20 Page 5 of 5




              Form No. USA-33s-274          (Ed. 9-25-58)


                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                                 - v.   -

                          SHELLY WASHINGTON,

                               Defendant.


                          SEALED INDICTMENT

                                 20 Cr.

           (18   u.s.c.   §§   924(c), 1951, 2119 and 2)




            ~ GEOFFREY
      ~~~~---
      Foreperson.
                       S. BERMAN
                  U.S. Attorney.




                                            Jp~/ej'/f::H" /,~
                                              ~/./ -,/il'<I"~
                                                      v✓/1~
